On petition for writ of certiorari to review a judgment of the Circuit Court of the Eleventh Judicial Circuit of Florida reversing a judgment of the Civil Court of Record of Dade County, Florida, we find, on inspection of the record, that the challenged judgment is not such a final judgment disposing of the cause as may be reviewed by this Court on certiorari.
  Therefore, the writ of certiorari is denied. *Page 702
So ordered.
TERRELL, C. J., WHITFIELD, BUFORD, CHAPMAN and THOMAS, J. J., concur.
Justice BROWN not participating as authorized by Section 4687, Compiled General Laws of 1927, and Rule 21-A of the Rules of this Court.